Citation Nr: 0413036	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  02-12 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic airway disease (claimed as chronic emphysema, 
bronchitis, and asthma) due to exposure to mustard gas.  

2.  Entitlement to service connection for residuals of a 
chronic airway disease (claimed as chronic emphysema, 
bronchitis, and asthma) due to exposure to mustard gas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from March 1942 to November 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The issue of entitlement to service connection for residuals 
of a chronic airway disease will be discussed in the remand 
that follows this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO.  

2.  A Board decision in March 1999 denied service connection 
for chronic bronchitis, sinusitis, and emphysema (claimed as 
chronic airway disease); that decision is final.  

3.  At the time that the Board issued its decision in March 
1999, there was no competent medical evidence of chronic 
bronchitis, sinusitis, emphysema, during or for many years 
after service, and there was no objective medical opinion 
that linked a current chronic airway disease to exposure to 
mustard gas during training camp in service.  

4.  The evidence added to the record since the RO issued its 
notice of decision in March 1999 bears directly and 
substantially upon the specific matter under consideration 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the March 1999 Board decision denying 
a claim for entitlement to service connection for chronic 
bronchitis, sinusitis, and emphysema (adjudicated as chronic 
airway disease) is new and material, and the claim for 
service connection for that disorder is reopened.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001); 38 C.F.R §§ 3.102, 3.159 and 3.326(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Through correspondence, the rating decisions, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim to reopen.  
Pertinent identified medical and other records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

II.  New and Material Evidence

The record shows that the Board denied the veteran's claim of 
entitlement to service connection for residuals of a chronic 
airway disease (claimed as chronic emphysema, bronchitis, and 
asthma) due to exposure to mustard gas in a March 1999 
decision.  That decision is final.  However, a claim will be 
reopened if new and material evidence has been submitted 
since the last final disallowance of the claim on any basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The veteran's application to reopen his claim for service 
connection for chronic airway disease due to exposure to 
mustard gas was received in February 2001, and evidence has 
been received in support of the applications.  

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments do not apply to 
claims, such as the claim here, that were pending before that 
date.  In order to satisfy the applicable requirement, the 
evidence "must be both new and material."  Smith v. West, 
12 Vet. App. at 314.  "New evidence" is evidence "not 
previously submitted to agency decision makers ... [that] is 
neither cumulative nor redundant."  38 C.F .R. § 3.156(a) 
(2001); see Smith, supra (if evidence was not in the record 
at time of final disallowance of claim and is not cumulative 
of other evidence in the record, it is new); see also Elkins 
v. West, 12 Vet. App. 209, 216 (1999) (en banc).  New 
evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (materiality requirement of 
38 C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim).  

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The evidence associated with the claims file since the Board 
issued its decision in Mach 1999 includes written statements 
and magazine articles provided by the veteran and his 
representative.    

The Board denied the claim in March 1999 essentially because 
there was no competent evidence of record to show that the 
veteran was exposed to mustard gas while stationed in 
Arkansas for basic training.  

The veteran has proffered a different theory in order to 
prove service connection that the Board did not address in 
its March 1999 decision.  The veteran contends that he was 
exposed to mustard gas while he was stationed in Italy during 
1943 and 1944.  The veteran's service medical records, which 
were of record in March 1999, reveal that the veteran 
participated in combat during this time.  The veteran is 
service connected for a psychiatric disorder primarily based 
on his combat service.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service. 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).

The presumption afforded under 38 U.S.C.A. § 1154(b) deals 
only with the question of whether a particular disease or 
injury occurred in service, that is, what happened then, and 
not the question of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required. See Brock v. Brown, 10 Vet. App. 155, 162 
(1997); see also Wade v. West, 11 Vet. App. 302 (1998); Velez 
v. West, 11 Vet. App. 148 (1998); Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).

In a February 2001 written statement, the veteran recounted 
that he was exposed to mustard gas in December 1943.  
According to the veteran, the German Air Force attacked his 
camp while he was in Bari, Italy.  The veteran maintains that 
the Germans bombed the USS John Harvey, which was loaded with 
2,000 M47A1 mustard bombs.  The veteran recounted that a 
mustard gas cloud enveloped his camp.  The veteran attached a 
copy of an article that described this incident.

The Board finds that, in light of the veteran's claim of 
exposure to mustard gas during combat, the evidence received 
since the Board's March 1999 decision bears directly and 
substantially upon the specific matter under consideration, 
i.e., whether the veteran's current lung disorder developed 
as a result of service, including exposure to mustard gas, 
and is of such significance that it must be considered 
together with all other evidence to fairly decide the merits 
of the claim.  Accordingly, the Board concludes that the 
veteran has submitted evidence that is new and material and 
that the claim for service connection for chronic airway 
disease must be reopened.  

Having reopened the claim, the Board finds that additional 
development, as outlined in the Remand section of this 
action, before addressing the issues on appeal. 


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for residuals of a chronic airway 
disease due to exposure to mustard gas, the claim is 
reopened.





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).  Specifically, upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information or evidence 
should be provided by the claimant and what information or 
evidence VA will attempt to obtain on the claimant's behalf. 
Id. 

Review of the claims folders fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements with 
respect to the issues on appeal.  The RO did not discuss the 
necessary criteria to prove service connection, or 
sufficiently notify the veteran as to what evidence VA was 
required to obtain and what evidence or information the 
veteran was obligated to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  A remand to the RO is required in 
order to correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

A remand to the RO is required in order to correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  This 
includes notifying the appellant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claims.  The notice 
must comply with 38 U.S.C.A. § 5103(a), 
Quartuccio v. Principi, Charles v. 
Principi, and any other applicable legal 
precedent.  The RO should allow the 
appropriate period of time for response.  

2.  The RO should secure additionally 
identified records. If the RO is unable 
to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.  Based 
on the acquired evidence, the RO should 
attempt to confirm whether the veteran 
was stationed in Italy in December 1943 
and, if so, whether he was exposed to 
mustard gas as described in the World War 
II magazine article that he submitted.  
The RO should refer to appropriate 
sources, as may be necessary, to verify 
the use of mustard gas as alleged by the 
veteran.

3.  After any evidence received as a 
result of the above development has been 
associated with the claims folder, then 
the RO should schedule the veteran for a 
VA examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present 
residuals of chronic airway disease 
(claimed as chronic emphysema, 
bronchitis, and asthma), and whether it 
is due to any incident during service, 
including exposure to mustard gas.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

The examiner must review the entire 
claims folder, to include evidence 
received in connection with the above 
requests.  The examiner should note the 
service medical records that document 
treatment while in Italy for stomach and 
headache disorders, noted to be of 
unknown origin.  The service medical 
records indicate that the veteran fought 
in combat while in Italy.  Although the 
issue is not before the Board, the 
veteran is service-connected for a 
disorder primarily resulting from his 
combat service.  Such tests as the 
examining physician deems necessary 
should be performed.  

A)	The examiner is requested to 
confirm or refute whether the 
veteran has residuals of chronic 
airway disease.

?	The examiner should note 
that the veteran maintains 
that he was exposed to a 
mustard gas cloud in 
December 1943, when the 
enemy bombed the U.S.S. John 
Harvey, which was carrying 
mustard gas munitions.  The 
resulting mustard gas cloud 
reportedly engulfed the 
veteran's camp.  The 
examiner should refer to the 
World War II magazine 
article describing the 
incident, marked in the 
claims folder by a yellow 
tab on the right hand side.

B)  The examiner is further 
requested to provide an opinion as 
to whether it is "likely", 
"unlikely", or "at least as likely 
as not" that each currently 
diagnosed residuals of chronic 
airway disease are causally related 
to the documented treatment during 
service.

?	The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.

?	A report should be prepared and 
associated with the veteran's VA 
claims folder.  The rationale for 
all opinions expressed must also be 
provided.

?	If the examiner is unable to render 
any opinion requested, it should be 
so indicated on the record, and the 
reasons should be noted. 

?	The Board reminds the appellant that 
consideration of a claim for VA 
compensation benefits is premised on 
his cooperation with respect to the 
proper development of his claim. 
When a claimant fails to report for 
an examination scheduled in 
conjunction with a claim for service 
connection, the claim shall be 
decided based on the evidence of 
record. 38 C.F.R. § 3.655 (2003).

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. 

6.  Then, the RO should readjudicate the 
appellant's claims.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



